Exhibit 10.1
Execution Version












KEANE GROUP CONTINGENT VALUE RIGHTS AGREEMENT

BY AND AMONG

KEANE GROUP INC.
ROCKPILE ENERGY HOLDINGS, LLC
AND
THE OTHER PERMITTED HOLDERS PARTY HERETO
















DATED AS OF July 3, 2017








--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
 
Page
 
ARTICLE I DEFINITIONS
1


 
Section 1.1
Definitions
1


ARTICLE II CONTINGENT VALUE RIGHTS
4


 
Section 2.1
CVRs
4


 
Section 2.2
Nontransferable
4


 
Section 2.3
No Certificate
4


 
Section 2.4
CVR Payment Amount
4


 
Section 2.5
Payment Procedures
5


 
Section 2.6
Adjustments
5


 
Section 2.7
No Voting, Dividends or Interest; No Equity or Ownership Interest in the Company
5


ARTICLE III COVENANTS
6


 
Section 3.1
Payment of Amounts, if any, to the Holders
6


 
Section 3.2
Certain Purchases and Sales
6


ARTICLE IV AMENDMENTS
6


 
Section 4.1
Amendments and Modification
6


 
Section 4.2
Effect of Amendments
6


ARTICLE V CONSOLIDATION, MERGER, SALE OR CONVEYANCE
7


 
Section 5.1
Company Consolidation, Merger, Sale or Conveyance
7


 
Section 5.2
Successor Substituted
8


ARTICLE VI OTHER PROVISIONS OF GENERAL APPLICATION
8


 
Section 6.1
Notices to the Company and the Holders
8


 
Section 6.2
Counterparts; Headings
9


 
Section 6.3
Assignment; Successors
10


 
Section 6.4
Benefits of Agreement
10


 
Section 6.5
Governing Law
10





 
 
 

i

--------------------------------------------------------------------------------

 


 
Section 6.6
Waiver of Jury Trial
10


 
Section 6.7
Remedies
11


 
Section 6.8
Severability Clause
11


 
Section 6.9
Termination
12


 
Section 6.10
Entire Agreement
12















 
 
 

ii

--------------------------------------------------------------------------------


 


KEANE GROUP CONTINGENT VALUE RIGHTS AGREEMENT
THIS KEANE GROUP CONTINGENT VALUE RIGHTS AGREEMENT, dated as of July 3, 2017
(this "Agreement"), is entered into by and among Keane Group Inc., a Delaware
corporation (the "Company"), RockPile Energy Holdings, LLC, a Delaware limited
liability company (the "Principal Seller") and the Permitted Holders (as defined
herein).
RECITALS
WHEREAS, the Company, the Principal Seller, RockPile Management NewCo, LLC, a
Delaware limited liability company, and RockPile Energy Services, LLC, a
Colorado limited liability company, on behalf of itself and its subsidiaries,
have entered into an Purchase Agreement, dated as of May 18, 2017 (as amended,
the "Purchase Agreement"),
WHEREAS, subject to the terms and conditions of the Purchase Agreement, the
Seller Parties desire to sell, and the Company desires to purchase, the Acquired
Interests (as defined in Purchase Agreement) in exchange for the consideration
specified in the Purchase Agreement, including certain rights to the CVR Payment
Amount (as defined below) if and when payable pursuant to this Agreement, and
NOW, THEREFORE, for and in consideration of the agreements contained herein and
the consummation of the transactions contemplated by the Purchase Agreement, it
is mutually covenanted and agreed as follows:

ARTICLE I
DEFINITIONS

Section 1.1    Definitions.
(a)    For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:
(i)    the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
(ii)    the words "herein," "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
(iii)    unless the context otherwise requires, words describing the singular
number shall include the plural and vice versa, words denoting any gender shall
include


 
 
 

1

--------------------------------------------------------------------------------

 


all genders and words denoting natural Persons shall include corporations,
partnerships and other Persons and vice versa;
(iv)    all references to "including" shall be deemed to mean including without
limitation; and
(v)    to the extent permitted by the terms of this Agreement, references to any
Person include such Person's successors and permitted assigns.
(b)    Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Purchase Agreement. The following terms shall
have the meanings ascribed to them as follows:
"Agreement" has the meaning given to such term in the Preamble.
"Aggregate CVR Payment Amount" has the meaning set forth in Section 2.4.
"Acquisition Shares" means the 8,684,210 Shares initially acquired by the
Principal Seller as part of the consideration as set forth in the Purchase
Agreement.
"Acquisition Share Value Amount" is the amount equal to the (i) aggregate gross
proceeds received in connection with the resale of any Acquisition Shares during
the term of this Agreement plus (ii) product of the Outstanding Acquisition
Shares and the Twenty-Day VWAP plus (iii) Aggregate CVR Payment Amount.
"Board of Directors" means the board of directors of the Company.
"Board Resolution" means a copy of a resolution certified by the secretary or an
assistant secretary of the Company to have been duly adopted by the Board of
Directors.
"Company" has the meaning given to such term in the Preamble.
"Company Common Stock" or "Shares" refer to the Company's common stock, par
value $0.01 per share.
"CVR" has the meaning set forth in Section 2.1.
"CVR Payment Amount" has the meaning set forth in Section 2.4.
"CVR Strike Price" means $19.00.
"Early Termination Date" means (I)(A) the fifteenth consecutive trading day from
the Lock-up Period Termination Date for which the Weighted Average Price of the
Company's


 
 
 

2

--------------------------------------------------------------------------------

 


Common Stock is above the CVR Strike Price and (B) the Acquisition Shares (i)
have been registered under the Securities Act or (ii) are not subject to the
re-sale limitations set forth in Rule 144 of the Securities Act or (II) the date
on which all of the Acquisition Shares have been sold, transferred, disposed of
or otherwise canceled.
“Holder” means the Principal Seller and the Permitted Holders, as applicable.
"Lock-up Period Termination Date" means the earlier of (i) January 3, 2018 and
(ii) the date on which Keane Investor Holdings LLC, a Delaware limited liability
company, consummates a sale of any or all of its Shares.
"Maturity Date" means April 3, 2018.
"Officer's Certificate" means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary of the Company, in his or her capacity as such an
officer.
"Outstanding" when used with respect to (i) the CVRs and/or (ii) Acquisition
Shares, means, as of the date of determination, an amount equal to the
Acquisition Shares that are then held by the Holders which has not been sold,
transferred, disposed of or otherwise canceled.
"Permitted Holders" means the persons listed on signature pages hereto as
"Permitted Holders".
"Principal Market" means the New York Stock Exchange, or if the Company Common
Stock is not traded on the New York Stock Exchange, then the principal
securities exchange or trading market for the Common Stock.
"Principal Seller " has the meaning given to such term in the Preamble.
"Principal Seller Change of Ownership" means one or more the members of the
Principal Seller as of the Closing Date fail at any time to own 100% of the
interests (both economic and voting) of the Principal Seller.
"Purchase Agreement" has the meaning given to such term in the Recitals
"Surviving Person" has the meaning given to such term in Section 5.1(a)(i).
"Twenty-Day VWAP" means the arithmetic average of the Weighted Average Price of
the Company's Common Stock on each trading day during twenty (20) trading days
randomly selected by the Company during the thirty (30) trading day period
immediately preceding the last Business Day prior to the Maturity Date.


 
 
 

3

--------------------------------------------------------------------------------

 


"Value Cap" has the meaning given to such term in Section 2.4.
"Weighted Average Price" means, for any security as of any date, the dollar
volume weighted average price for such security on the Principal Market during
the period beginning at 9:30 a.m., New York City Time, and ending at 4:00 p.m.,
New York City Time, as Reported by Bloomberg Financial Markets, or any successor
thereto ("Bloomberg"), through its "Volume at Price" functions or, if the
foregoing does not apply, the dollar volume weighted average price of such
security in the over the counter market on the electronic bulletin board for
such security during the period beginning at 9:30 a.m., New York City time, and
ending at 4:00 p.m., New York City Time, as reported by Bloomberg. If the
Weighted Average Price cannot be calculated for such security on such date on
any of the foregoing bases, the Weighted Average Price of such security on such
date shall be the fair market value as mutually agreed upon by Company and the
Principal Seller. All such determinations to be appropriately adjusted for any
stock dividend, stock split or other similar transaction during such period.

ARTICLE II
CONTINGENT VALUE RIGHTS

Section 2.1    CVRs.
The Company agrees that this Agreement shall entitle the Holders to one
contingent value right ("CVR") at the Closing Date (as defined in the Purchase
Agreement) in connection with each Acquisition Share. Each CVR shall represent
the contractual right of the Holders to receive the CVR Payment Amount if and
when payable pursuant to this Agreement. The administration of the CVRs shall be
handled pursuant to this Agreement in the manner set forth in this Agreement.

Section 2.2    Nontransferable.
The CVRs or any interest therein shall not be sold, assigned, transferred,
pledged, encumbered or in any other manner transferred or disposed of, in whole
or in part.

Section 2.3    No Certificate.
The CVRs shall not be evidenced by a certificate or other instrument.

Section 2.4    CVR Payment Amount.
(a)    Subject to Section 2.4(b), if the Twenty-Day VWAP is less than the CVR
Strike Price, the Holders, in respect of their then Outstanding CVRs, shall be
entitled to and shall receive an aggregate cash amount equal to the product of
(I) the CVR Strike Price


 
 
 

4

--------------------------------------------------------------------------------

 


minus the Twenty-Day VWAP (such amount, the "CVR Payment Amount") multiplied by
the then Outstanding CVRs (such amount, the "Aggregate CVR Payment Amount");
provided that the CVR Payment Amount shall not exceed $2.30.
(b)    Notwithstanding anything to the contrary set forth in the Purchase
Agreement or this Agreement, if the Acquisition Share Value Amount exceeds $165
million (the "Value Cap"), the Aggregate CVR Payment Amount, if applicable,
shall be reduced on a dollar for dollar basis such that the Acquisition Share
Value Amount does not exceed the Value Cap.

Section 2.5    Payment Procedures
To the extent required pursuant to Section 2.4, the Company shall make the
Aggregate CVR Payment Amount to the Holders the fifth Business Day following the
Maturity Date. Such payment shall be made to the Holders in accordance with the
instructions set forth on Annex A hereto and shall be made by wire transfer.

Section 2.6    Adjustments
If at any time during the period between the date of this Agreement and the
Maturity Date, any change in the outstanding Shares shall occur as a result of
any reclassification, recapitalization, stock-split (including a reverse stock
split) or combination, exchange or readjustment of Shares, or any stock dividend
or stock distribution (other than a quarterly dividend) with a record date
during such period, the CVR Strike Price and the CVR Payment Amount, in each
case, shall be equitably adjusted. All calculations and determinations of this
Section 2.6 shall be mutually agreed upon by the Company and the Principal
Seller in good faith.

Section 2.7    No Voting, Dividends or Interest; No Equity or Ownership Interest
in the Company.
(a)    The CVRs shall not have any voting or dividend rights, and interest shall
not accrue on any amounts payable on the CVRs to the Holders.
(b)    The CVRs shall not represent any equity or ownership interest in Company
or any of their Affiliates.





 
 
 

5

--------------------------------------------------------------------------------

 


ARTICLE III
COVENANTS

Section 3.1    Payment of Amounts, if any, to the Holders.
The Company will duly and punctually pay the Aggregate CVR Payment Amount, if
any, in the manner provided in Section 2.5.

Section 3.2    Certain Purchases and Sales.
Unless consented to by the Company, the Holders will not, and will not permit
any of its members or their respective Affiliates, (1) offer to purchase,
purchase, contract to purchase, purchase any option or contract to sell, sell
any option or contract to purchase, grant any option, right or warrant to sell,
or otherwise acquire or purchase, directly or indirectly, any Shares or any
securities convertible into or exercisable or exchangeable for Shares, or (2)
enter into any swap or other arrangement that acquires from another, in whole or
in part, any of the economic consequences of ownership of the Shares, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Shares or such other securities, in cash or otherwise. The foregoing
restrictions are expressly agreed to preclude the Holders and their respective
Affiliates during the applicable periods from engaging in any hedging or other
transaction which is designed to or reasonably expected to lead to or result in
a purchase or acquisition of Shares even if such Shares would be acquired by
someone other than the Holders or their Affiliates. Such prohibited hedging or
other transactions would include without limitation any purchase or any
purchase, sale or grant of any right (including without limitation any put
option or put equivalent position or call option or call equivalent position)
with respect to any of the Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.

ARTICLE IV
AMENDMENTS

Section 4.1    Amendments and Modification.
(a)    Subject to Section 4.1(b), this Agreement may be amended, modified or
supplemented only by written agreement of the Company and the Principal Seller.
(b)    Without the consent of the Principal Seller, the Company (when authorized
by a Board Resolution), at any time and from time to time, may enter into one or
more amendments hereto for the following purposes:


 
 
 

6

--------------------------------------------------------------------------------

 


(i)     subject to Section 5.1, to evidence the succession of another Person to
the Company and the assumption by any such successor of the covenants of the
Company herein;
(ii)    to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein, or to
make any other provisions with respect to matters or questions arising under
this Agreement; provided, that, in each case, such provisions shall not
adversely affect the interests of the Holders; or
(iii)    as may be necessary to ensure that the CVRs are not subject to
registration under the Securities Act or the Exchange Act.
(c)    Promptly after the execution by the Company, of any amendment pursuant to
the provisions of this Section 4.1, the Company will provide the Principal
Seller a summary of such amendment.

Section 4.2    Effect of Amendments.
Upon the execution of any amendment permitted under this ARTICLE IV, this
Agreement shall be modified in accordance therewith, such amendment shall form a
part of this Agreement for all purposes and the Holders and the Company shall be
bound thereby.

ARTICLE V
CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 5.1    Company Consolidation, Merger, Sale or Conveyance.
(a)    From and after the date hereof until such time as all of the Company's
payment obligations shall have been discharged, the Company shall not
consolidate with or merge into any other Person or convey, assign, transfer or
lease its properties and assets substantially as an entirety to any Person,
unless:
(i)    in the case that the Company shall consolidate with or merge into any
other Person or convey, assign, transfer or lease its properties and assets
substantially as an entirety to any Person, the Person formed by such
consolidation or into which the Company is merged or the Person that acquires by
conveyance or transfer, or that leases, the properties and assets of the Company
substantially as an entirety (the "Surviving Person") shall expressly assume
payment of amounts on all the CVRs and the performance of every duty and
covenant of this Agreement on the part of the Company to be performed or
observed; and


 
 
 

7

--------------------------------------------------------------------------------

 


(ii)    prior to such transaction, the Company has delivered to the Principal
Seller an Officer's Certificate stating that such consolidation, merger,
conveyance, transfer or lease complies with this ARTICLE V and that all
conditions precedent herein provided for relating to such transaction have been
complied with.
(b)    For purposes of this Section 5.1, "convey, transfer or lease its
properties and assets substantially as an entirety" shall mean properties and
assets contributing in the aggregate of at least 66.66% of the Company's and its
subsidiaries' total consolidated revenues as reported in the last available
periodic financial report (quarterly or annual, as the case may be).
(c)    In the event the Company conveys, transfers or leases its properties and
assets substantially as an entirety in accordance with the terms and conditions
of this Section 5.1, the Company and the Surviving Person shall be jointly and
severally liable for the payment of the Aggregate CVR Payment Amount, if any,
and the performance of every duty and covenant of this Agreement on the part of
the Company to be performed or observed.

Section 5.2    Successor Substituted.
Upon any consolidation of or merger by the Company with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 5.1, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Agreement with the same effect
as if the Surviving Person had been named as the Company herein; provided, that
notwithstanding any such transaction, if the Company is a surviving entity in
the transaction, the Company shall also remain liable for the performance by the
Company hereunder.

ARTICLE VI
OTHER PROVISIONS OF GENERAL APPLICATION

Section 6.1    Notices to the Company and the Holders.
All communications, notices and disclosures required or permitted by this
Agreement shall be in writing and will be deemed to have been given when
delivered by first class mail or one (1) Business Day after having been
dispatched for next-day delivery by a nationally recognized overnight courier
service to the appropriate party at the address specified below:


 
 
 

8

--------------------------------------------------------------------------------

 


If to the Company, to:
    
Keane Group, Inc.
2121 Sage Road, Suite 370
Houston, TX 77056
Attn: General Counsel



with a copy (which shall not constitute notice) to:
    
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attention: Stuart D. Freedman and Antonio L. Diaz-Albertini
Email: Stuart.Freedman@srz.com and Antonio.Diaz-Albertini@srz.com
Facsimile: (212) 593-5955



If to the Holders, to:
RockPile Energy Holdings, LLC
700 Louisiana, Suite 4770
Houston, Texas 77002
Attention: General Counsel
Facsimile: (713) 581-6901



With copies (which shall not constitute notice) to:
Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor
New York, NY 10103
Attention: Robert Seber, Esq.
Email: rseber@velaw.com
Facsimile: (917) 849-5340




Section 6.2    Counterparts; Headings.
This Agreement may be executed in one or several counterparts (whether by
facsimile, pdf or otherwise), each of which shall be deemed an original, but
such counterparts shall


 
 
 

9

--------------------------------------------------------------------------------

 


together constitute but one and the same Agreement and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties (including by facsimile or other electronic image scan
transmission). The Article and Section headings in this Agreement are inserted
for convenience of reference only and shall not constitute a part hereof.

Section 6.3    Assignment; Successors.
Subject to Section 5.1, neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned by any of the parties
(whether by operation of Law or otherwise) without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by all of the parties
and their respective successors and assigns.

Section 6.4    Benefits of Agreement.
Nothing in this Agreement, is intended to or be deemed to confer upon any Person
other than the parties hereto and their respective successors and permitted
assigns any rights or remedies hereunder.

Section 6.5    Governing Law.
This Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware, without regard to Laws that may be applicable under
conflicts of laws principles (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware. Each of the parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.1. Nothing in this
Agreement will affect the right of any Party to this Agreement to serve process
in any other manner permitted by Law.

Section 6.6    Waiver of Jury Trial.
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY


 
 
 

10

--------------------------------------------------------------------------------

 


CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.6

Section 6.7    Remedies.
The parties hereto agree that irreparable damage would occur in the event that
the parties hereto do not perform their obligations under the provisions of this
Agreement (including failing to take such actions as are required of them
hereunder) in accordance with its specified terms or otherwise breach such
provisions. The parties acknowledge and agree that prior to the termination of
this Agreement in accordance with Section 6.9, (a) the Parties shall be entitled
to an injunction, specific performance, or other equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof without proof of damages or the posting of any collateral, bond or other
security, this being in addition to any other remedy available at law, in
equity, under this Agreement or otherwise and (b) the right of injunctive
relief, specific enforcement and other equitable relief is an integral part of
this Agreement and transactions related hereto. The parties also agree that the
non-prevailing party (as determined by a court of competent jurisdiction in a
final, non-appealable order) in any litigation relating to the enforcement of
this Agreement shall reimburse the prevailing party for all costs incurred by
the prevailing party (including reasonable legal fees in connection with any
litigation).

Section 6.8    Severability Clause.
If any term or other provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of Law or public policy, all other terms, provisions and conditions of
this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated by the Purchase Agreement
and this Agreement are fulfilled to the extent possible.


 
 
 

11

--------------------------------------------------------------------------------


 


Section 6.9    Termination.
This Agreement and each CVR shall be terminated and of no further force or
effect, and the parties hereto shall have no liability hereunder, upon the
earliest of (i) the Early Termination Date, (ii) the Maturity Date, (iii) the
date on which a Principal Seller Change of Ownership occurs and (iv) the date on
which there is a written agreement between the Company and the Principal Seller
to terminate this Agreement.

Section 6.10    Entire Agreement.
This Agreement, the Purchase Agreement, all documents and instruments referenced
herein and therein, and the annex attached to the foregoing, constitute the
entire agreement of the parties and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof. If and to the extent that any
provision of this Agreement is inconsistent or conflicts with the Purchase
Agreement, this Agreement shall govern and be controlling.
[Remainder of Page Intentionally Left Blank]




 
 
 

12

--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.


 
COMPANY:
 
 
 
KEANE GROUP, INC.
 
 
 
 
 
By:
/s/ Gregory L. Powell
 
Name:
Gregory L. Powell
 
Title:
President and Chief Financial Officer







[Signature Page to Keane Group Contingent Value Rights Agreement]



--------------------------------------------------------------------------------


 


 
PRINCIPAL SELLER:
 
 
 
ROCKPILE ENERGY HOLDINGS, LLC
 
 
 
By:
/s/ Dustin M. Nygard
 
Name:
Dustin M. Nygard
 
Title:
General Counsel

 
PERMITTED HOLDERS:
 
 
 
WDE RockPile Aggregate, LLC
 
 
 
By: Edelman & Guill Energy L.P. II, its Manager


 
By: Edelman & Guill Energy Ltd., its General
 
Partner
 
 
 
By:
/s/ James K. McNeely III
 
Name:
James K. McNeely III
 
Title:
Authorized Representative
 
Address:
700 Louisiana Street, Suite 4770
 
 
 
Houston, Texas 77002

 
/s/ Paul J. Able, Jr.
 
Name:
Paul J. Able, Jr.
 
Address:
6735 Olympus Drive
 
 
 
Evergreen, Colorado 80439

 
/s/ Robert Curt Dacar
 
Name:
Robert Curt Dacar
 
Address:
20042 Ridgefield Loop
 
 
Spearfish, South Dakota 57783

 
/s/ Paul George
 
Name:
Paul George
 
Address:
915 S. Milwaukee Way
 
 
Denver, Colorado 80209

 
/s/ Howard Rough
 
Name:
Howard Rough
 
Address:
1662 Montane Drive East
 
 
Golden, Colorado 80401

 
/s/ David Sobernheim
 
Name:
David Sobernheim
 
Address:
5575 S. Forest Lane
 
 
Greenwood Village, Colorado 80121



[Signature Page to Keane Group Contingent Value Rights Agreement]



--------------------------------------------------------------------------------


 


Annex A


Payment Instructions


[To Be Provided Under Separate Cover]




